UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4192


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELANTE ANTWYNE ROPER, a/k/a Puff,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00059-JPB-DJJ-1)


Submitted:   June 3, 2010                 Decided:   June 24, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Deirdre H. Purdy, Chloe, West Virginia, for Appellant.   Paul
Thomas    Camilletti,   Assistant    United States  Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Delante    Roper     appeals      his     conviction      and      322-month

sentence      imposed    after     he   pled     guilty,      pursuant        to    a   plea

agreement, to one count of distribution of more than five grams

of    cocaine    base,      in    violation       of     21   U.S.C.      § 841(a)(1),

(b)(1)(B) (2006), and            one count of using and carrying a firearm

in relation to a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i) (2006).                  On appeal, counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether the district court abused its discretion in

denying Roper’s motion to withdraw his plea, designating him as

a    career    offender,     and    denying       his    motion    for       a     variance

sentence.       Roper was advised of his right to file a pro se

supplemental brief, but has not filed a brief.                          The Government

has   moved     to    dismiss     Roper’s       appeal    based    on    a       waiver   of

appellate rights in his plea agreement.

              Prior    to   accepting       a   guilty     plea,   a     trial       court,

through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands the nature of,

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                     Fed. R. Crim. P.

11(b).     “In reviewing the adequacy of compliance with Rule 11,

                                            2
this Court should accord deference to the trial court’s decision

as   to    how   best     to   conduct      the   mandated      colloquy    with   the

defendant.”       United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

             Pursuant to a plea agreement, a defendant may waive

the right to appeal if that waiver is knowing and intelligent.

United States v. Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).

The issue of whether a defendant validly waived his right to

appeal is a question of law that this court reviews de novo.

This court will enforce a valid waiver so long as “the issue

being     appealed   is    within     the    scope   of   the    waiver.”        United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

             Here,      the    plea   agreement      contained        a   very    broad

appellate    waiver      as    to   Roper’s     sentence.       The   waiver     stated

that:

      [d]efendant is aware that Title 18, United States
      Code, Section 3742 affords a defendant the right to
      appeal the sentence imposed.   Acknowledging all this,
      and in exchange for the concessions heretofore made by
      the United States in this plea agreement, Defendant
      knowingly and voluntarily waives the right to appeal
      any sentence which is within the maximum provided in
      the statute of conviction or in the manner in which
      that sentence was determined on any ground whatever,
      including those grounds set forth in Title 18, United
      States Code, Section 3742.   Defendant also waives his
      right to challenge his sentence or the manner in which
      it was determined in any collateral attack, including
      but not limited to, a motion brought under Title 28,
      United States Code, Section 2255 (habeas corpus).



                                            3
                 At the Rule 11 hearing, the Government summarized the

negotiated terms in the plea agreement, including the appeal

waiver.      The district court confirmed that Roper understood the

terms of the agreement, including the appeal waiver, and that he

had reviewed it with his attorney.                             Thus, we conclude that the

appellate         waiver      is       valid    and        enforceable         as     to     Roper’s

sentence, and we grant the motion to dismiss as to the sentence.

However, because the waiver provision does not preclude Roper’s

challenge        to    the     validity         of       his    conviction,         it     does    not

foreclose our consideration of his claim that the district court

erred by denying his motion to withdraw his guilty plea.

                 This court reviews the district court’s denial of a

motion      to    withdraw         a   guilty        plea      for    abuse    of        discretion.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                        A

defendant may withdraw a guilty plea prior to sentencing if he

“can show a fair and just reason for requesting the withdrawal.”

Fed.   R.    Crim.       P.    11(d)(2)(B).               A    fair    and     just       reason   to

withdraw a plea is one that essentially challenges the fairness

of the Rule 11 proceeding.                      United States v. Puckett, 61 F.3d

1092, 1099 (4th Cir. 1995) (citing United States v. Lambey, 974

F.2d     1389,        1394    (4th       Cir.        1992)).          “The     most        important

consideration in resolving a motion to withdraw a guilty plea is

an evaluation of the Rule 11 colloquy at which the guilty plea

was    accepted,”        and       a   properly          conducted      Rule    11       proceeding

                                                     4
“raises a strong presumption that the plea is final and binding”

and “leaves a defendant with a very limited basis upon which to

have his plea withdrawn.”                  United States v. Bowman, 348 F.3d

408, 414 (4th Cir. 2003); see United States v. Wilson, 81 F.3d

1300, 1307 (4th Cir. 1996) (noting “key” to whether motion to

withdraw    should       be   granted       is       “whether      or     not    the    Rule    11

proceeding was properly conducted”).

            We have articulated the following nonexclusive list of

factors    for     consideration          by     the    district         court    in   deciding

whether to grant a withdrawal motion:                        (1) whether the defendant

has offered credible evidence that his plea was not knowing or

not voluntary; (2) whether the defendant has credibly asserted

his legal innocence; (3) whether there has been a delay between

the     entering    of     the     plea        and     the    filing       of    the    motion;

(4) whether      the     defendant         has       had     the   close        assistance     of

competent counsel; (5) whether withdrawal will cause prejudice

to the Government; and (6) whether it will inconvenience the

court and waste judicial resources.                        United States v. Moore, 931

F.2d 245, 248 (4th Cir. 1991).

            On     appeal,        Roper    argues          that    his    guilty       plea    was

invalid because counsel failed to fully explain the rights he

would    waive     by    pleading         guilty       and     counsel      threatened         and

coerced him into entering his plea by advising that Roper had no

defense    and     faced      a   potential          life     sentence      absent      a     plea

                                                 5
agreement.     Thus, Roper contends that his plea was not knowing

and intelligent.

            Roper has not presented any evidence or argument to

demonstrate    that    the    district        court    abused      its    discretion.

Indeed, the record before this court reveals that the district

court   substantially     complied       with    the    Fed.      R.     Crim.   P.    11

requirements    during    the    plea     colloquy.          The       transcript      of

Roper’s Rule 11 hearing reveals that the district court ensured

that Roper’s plea was knowing and voluntary, that he understood

the rights he was giving up by pleading guilty and the sentence

he faced, and that he committed the offenses to which he was

pleading guilty.       Roper also confirmed during the hearing that

he fully understood the ramifications of his guilty plea, and

that no one made promises to him outside those made by the

Government in his plea agreement.

            We conclude that Roper’s guilty plea was knowing and

voluntary, and the district court did not abuse its discretion

by   denying    Roper’s       motion     to     withdraw     his       guilty    plea.

Accordingly,    we    grant    the     motion    to    dismiss     with    regard      to

Roper’s   sentence,    deny    the     motion    as    to   his    conviction,        and

affirm the conviction.         We deny Roper’s motion for supplemental

briefing.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                         6
appeal.      This     court      requires    that    counsel       inform   Roper,    in

writing,     of    the   right     to    petition    the   Supreme     Court    of   the

United States for further review.                    If Roper requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave   to   withdraw      from     representation.        Counsel’s       motion    must

state that a copy thereof was served on Roper.                      We dispense with

oral    argument      because      the    facts     and    legal    contentions      are

adequately        presented   in    the     materials      before    the    court    and

argument would not aid the decisional process.

                                                                  AFFIRMED IN PART
                                                             AND DISMISSED IN PART




                                            7